DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Allowable Subject Matter
Claims 14-16 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is the Huang reference that was described in previous Office actions.  The prior art fails to disclose “based on whether the determined partitioning scheme is single tree partitioning or dual tree partitioning, selecting one derivation to compute a first predictive quantization parameter for the current video block from a plurality of candidate derivations for computing the first predictive quantization parameter, wherein (i) a first derivation for computing the first predictive quantization parameter when the partitioning scheme is single tree partitioning comprises computing the first predictive quantization parameter based at least in part on another quantization parameter and an additional value and (ii) a second derivation for computing the first predictive quantization parameter when the partitioning scheme is dual tree partitioning comprises computing the first predictive quantization parameter by using a previously-derived quantization parameter” as recited in claim 14.
The examiner notes that the above-quoted language is not interpreted as reciting conditional limitations.  Claim 14 does not recite two standalone, mutually exclusive methods, thus is distinct from the claims in the Schulhauser decision.  Rather, the claim recites subject matter that is similar to the fact pattern described in Hytera Commc'ns Co. v. Motorola Sols., Inc., 841 Fed. Appx. 210 (Fed. Cir. 2021).  Because the claimed method requires selection of a derivation “from a plurality of candidate derivations,” the method would be incomplete if portions of the claim were not given patentable weight.  As a result, all limitations in claim 14 are found to limit the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423